ERICK, J.
This is an original application to this court for a writ of mandate. The applicant, hereinafter designated “petitioner,” in substance alleges that from January, 1901, to January, 1905, he was the duly qualified and acting district judge of the Eifth judicial district of this state; that *478between April 4, 1903, and November 18, 1904, be actually and necessarily traveled in tbe performance of bis official duties a certain number of miles, setting forth tbe dates, distances, and amounts, aggregating’tbe sum of $416.10; tbat on tbe 21st day of August, 1905, be duly presented to John C. Cutler, Governor, M. A. Breeden, Attorney General, and C. S. Tingey, Semetary of State, constituting tbe state board of examiners of tbe state of Utah, hereinafter called “respondents,” said mileage account duly verified and itemized as provided by law, for allowance; tbat thereafter said respondents, acting as said board, refused to audit and allow said claim, upon the sole ground tbat respondents were advised and believed tbat there was no law of this state autborizr ing tbe allowance thereof, and therefore rejected tbe same. Tbe petitioner further alleges tbat there are sufficient funds in tbe state treasury to pay said claim, and tbat tbe same is justly due and payable. Upon substantially tbe foregoing allegations tbe petitioner prayed tbat>a writ of mandate issue requiring said respondents to allow said claim and to certify the same for payment, as required by law, or to show cause why they do not do sov Upon tbe application and prayer aforesaid, this court issued an alternative writ of mandate, to which respondents appeared by filing both an answer and a general demurrer.
Tbe question to be determined arises upon tbe demurrer alone. There is no question raised respecting tbe sufficiency of tbe facts stated, if there be any law of this state which warrants tbe allowance of tbe claim presented to' respondents. Is there such law? The answer to this question binges upon tbe constitutional and statutory provisions of this state respecting tbe salary or compensation and mileage allowable to district judges during the period of time mentioned in tbe petition. To determine tbe question requires a review of tbe constitutional' and statutory provisions upon tbe subject.
Tbe initial step in this legislation is found in section 20 of article 8 of tbe Constitution of this state, which provides : “Until otherwise provided by law, tbe salaries of tbe Sur preine and district judges, shall be three thousand dollars per *479annum, and mileage, payable quarterly out of tbe state treasury.” Tbe Constitution became effective January 4, 1896, and tbe first Legislature under tbe Constitution, on April 5, 1896 (Laws 1896, p. 364, c. 124), passed an act fixing tbe salaries of certain state and county officers, and in that act also fixed tbe mileage to be allowed tbe district judges under tbe following title: “An act to provide for fixing tbe salaries and compensation of state and county officers.” Tbis act was evidently passed to fix tbe salaries of tbe officers wbieb were not fixed in tbe Constitution, and to limit tbe amount of mileage to be allowed to tbe judges. Tbe mileage was limited to eight cents a mile, and this was done because no amount or limit bad' been named in tbe Constitution. Tbis act, in respect to tbe mileage of tbe district judges, was carried into tbe Revised Statutes of 1898, section 2051, wbieb reads as follows: “District judges shall receive mileage at tbe rate of eight cents per mile for each mile actually and necessarily traveled in tbe performance of their official duties.” In 1901 tbis section was amended (Laws 1901, p. 102, e. 103) by changing tbe mileage from eight to five cents a mile for travel on railroads, and 15 cents a mile when traveling by other conveyance. In 1903 (Laws 1903, p. II, c. 86) an act was passed under tbe title and in terms as follows:
“An act fixing tbe salaries of judges of the district court.
“Be it enacted by tbe Legislature of tbe State of Utah:
“Section 1. Salaries of District Judges. That tbe salaries of tbe judges of tbe district court are hereby fixed at four thousand dollars per annum, payable quarterly out of tbe state treasury; provided, that no mileage or expenses shall be allowed.”
At tbe same session (Laws 1903, p. 64, c. 74) tbe salaries of tbe judges of tbis court were also increased from tbe amount named in tbe Constitution by an act tbe terms and title of wbieb were identical with tbe act last above set forth, with tbe sole exception that Supreme Court judges were named in tbe latter act, while district court judges were named in tbe former. It will be observed that no mention of *480the act of 1901 is made in the act of 1903 quoted above except by reference to mileage in the proviso, where it is provided that “no mileage or expenses shall be allowed.” The first contention of petitioner is that that part of the act of 1903 called a proviso is not such; that a proviso logically performs the office of either an exception to the thing granted, permitted, or prohibited, or is a condition engrafted thereon. It is further asserted that, since this so-called proviso is not such, it performs no office whatever in the act, and theret-fore should be entirely disregarded. 'It may be conceded that naturally and logically the purpose of a proviso is as claimed by the petitioner, but a departure from this rule, in a part off an act called a proviso, is not alone sufficient to require the so-called proviso to be disregarded. It is a well-established principle that a proviso, libe all other parts of a statute, must be accorded the natural meaning and purpose intended, and this intention must be ascertained, first, from the whole act; and, second, if the act relates to a particular matter or thing, by a reference to such matter or thing, when necessary, to arrive at the true meaning of the act or proviso. In this connection it is also well to remember that matter set off from other parts of a section by the term “provided” does not always constitute what in legal phraseology is termed and understood as a proviso. This is well illustrated in Georgia Banking Co. v. Smith, 128 U. S., where, at page 181, 9 Sup. Ct. 49, 32 1. Ed. 317, Mr. Justice Field, in referring to the term “provided,” says that it may have no greater signification than would be attached to the conjunction “but,” or “and,” and may serve only “to separate or distinguish the different paragraphs or sentences.”
In Bank v. Manufacturing Co., 96 N. C. 307, 3 S. E. 363, it is held that the rule that a proviso is a limitation upon or an exception to general words- is not absolute, but the meaning of the proviso must be ascertained by the same rules as the meaning of other parts of the statute is ascertained. In the case of Wartensleben v. Haithcock, 80 Ala. 568, 1 South. 38, 40, Mr. Justice Clopton, speaking for the court, uses the following language:
*481“Generally tie appropriate office of a proviso is to restrain or modify tie enacting clause, or preceding, matter, and slould be confined to what precedes, unless tie intention flat it slall apply to some otler matter is apparent. Wien from tie context, and a comparison of all tie provisions relating to tie same subject-matter, it is manifest tlat tie object and intent were to give the proviso a scope extending beyond the section, and effect beyond tie phrase immediately preceding, it will be construed as restraining or qualifying preceding sections relating to tie subject-matter of tie proviso, or as tantamount to an. enactment in a separate section, without regal'd to its position and connection.”
For rules of construction of provisos, and the collection of cases upon the subject, see 6 Words & Phrases, p’. 5755 et seq., under the title “Proviso.”
Becurring now to the history of the legislation upon the subject in question, we find that the framers of the Constitution, in the section above quoted, treated salary and mileage as one subject. We further observe, by having recourse to section 12 of the same article of the Constitution above referred to, that the terms “salary” and “compensation” are treated as synonymous and used interchangeably. Section' 20, above quoted, would thus be construed as if it read: “Until otherwise provided by law, the compensation shall be three thousand dollars per annum, and mileage, payable quarterly,” etc. The annual compensation to be paid to judges was thus composed of two items, namely, $3,000, and mileage, payable quarterly. The same language as to salaries and compensation is found in the California Constitution, and it is held by the California Supreme Court that these terms mean the same thing. (Kirkwood v. Soto, 25 Pac. 488, 87 Cal. 394.) The Legislature, also, by the first act passed (Laws 1896, supra), treated the matter as one subject. In the title of that act, which we have quoted above, nothing is said about mileage, and yet mileage is fixed therein ; and, so far as we are aware, no difficulty was encountered by the judges in obtaining mileage. It is only natural, therefore, that when the act of 1903, the act now under consideration, was passed, the Legislature should treat the matter of salary or compensation and mileage as one subject, precisely *482as tbis bad theretofore been done. In increasing tbe salary or compensation of tbe judges from $3,000 to $4,000, it was manifestly intended to include mileage in tbe bigber sum provided for. As mileage bad, however, been fixed at a specific amount, it was cut off by what is termed the proviso in that. act. While the so-called proviso, as we have seen, is not logically such, it, for that reason alone, is not to be left out of consideration in enforcing that act. Tbe meaning of-tbe act is not at all obscure, and this is- conceded on all hands. But it is contended by tbe petitioner that tbe act should be read as though it ended at tbe last word preceding the proviso-. We cannot assent to tbis. We think tbe act should be read as a whole, including tbe so-called proviso. Thus read, it would mean that tbe salary or compensation of the judges is fixed at $4,000 per annum, including mileage. , Or, to state it negatively, as it is stated in tbe proviso, it would in effect mean that tbe compensation or salaries of the district judges shall be $4,000 per annum, and no mileage or expenses shall be allowed hereafter. While this is a change in phraseology, it is not a change in the sense nor of the meaning of the act. It would in law simply amount to an “immaterial alteration.” All' that is added in the foregoing rendering is clearly implied, and what is omitted would not change the sense or meaning in the slightest degree.
Under the Constitution, mileage was not intended as a permanent allowance, any more than was the sum $3,000 as salary named therein. It was to continue only “until otherwise provided by law.” The Legislature could thus cut off the allowance of mileage when it fixed the permanent salary or compensation of the judges, and that is just what was intended to be done by passing the act of 1903. This intention is manifest, and is .conceded. It is urged, however, that if it be conceded that this was the intention of the Legislature, and the act be given the meaning we have given it above, still the matter contained in the so-called proviso is void for two reasons: (1) That the act would then consist of a double subject; or, (2) if this be found not to be so, that the subject of the act is not clearly expressed in the title, and that the first of the *483foregoing propositions is prohibited, and the second required, by the Constitution of this state. In support of tbe .first ground, it is argued that salary and mileage are two separate and distinct subjects, and hence cannot be joined in one' act. We need hot discuss at length the reasons why salary or compensation and mileage may be one subject within the purview of the Constitution. That, as abstract propositions, they may be two subjects, cannot well be questioned. It is equally apparent that, for legislative purposes, in fixing the compensation of officers, they may quite as naturally form but one subject. As we have already pointed out, both the framers of the Constitution and the Legislature combined them as one subject, and hence we have no right nor legal cause for separating them. It is urged, however, that, if we treat them so, then the effect of the act of 1903 is to amend the act of 1901 without setting it forth as amended, and without, mentioning the former act in the title of the latter. In support of this contention State v. Beddo, 22 Utah 432, 63 Pac. 96, is cited. We have already had occasion to point out that the decision in the Beddo Qase, if construed as broadly as contended for, is too sweeping. We therefore modified the Beddo Case in the later case of Mill v. Brown (Utah), 88 Pac. 609, where we think the true rule, as supported by the overwhelming weight of authority, is stated. The rule, as there stated, is that the constitutional provision forbidding the amendment of statutes without setting forth the section as amended does not apply to new and independent acts which affect existing laws by implication merely. (Cooley’s Const. Lim. [7th Ed.], 216; 1 Lewis’ Stat. Constr. [2d Ed.], 239, 240; King v. Pony Gold Min. Co., 62 Pac. 783, 24 Mont. 470.)
It is argued, however, that, if the so-called proviso is given' effect, then it repeals the act of 1901, supra., and that this could not be done in that form, and therefore the act of 1901 in respect to mileage is still in force. It must be conceded that the method adopted by the Legislature in passing the act of 1903 in effecting a repeal of the act of 1901 is not the most approved method of accomplishing that result. That, however, is not a matter to be determined here. If- the Legis*484lature violated ho express constitutional provision in accomplishing that result, then the later act is lawful, although better methods might have been employed. The question, therefore, is; Did the Legislature violate a constitutional provision in passing the act of 1903 \ As that act is directly opposed or repugnant to the act of 1901 in respect to the allowance of mileage, the former must give way to the latter upon that subject. In this connection, it is argued by the petitioner that, if it was intended to repeal the former act by the latter, in view of the dual nature of the subject, the purpose to repeal should have been- expressed in the title of the act of 1903. It is not contended that in all cases the purpose to repeal need be stated in the title, but, as we understand petitioner, he contends that in this case, if it was intended to repeal the act of 1901, the intention should have been manifested in the title of the act of 1903, which became the repealing act. But we have to deal with the effect of the act of 1903, not merely with its form. The effect was clearly to repeal the act of 1901, and such was likewise the manifest intention of the Legislature. If, therefore, salary or compensation and mileage constituted one Legislative subject, then mileage was included within the general subject of the latter act, and would, by implication, repeal the former so far as they were in conflict. "While repeals hy implication are not favored, they must be given effect when the intention of the lawmaking power is clear. Two acts upon the same subject inconsistent with each other cannot stand, and the former must give way to the latter. (Judge v. Spencer, 15 Utah 242, 48 Pac. 1097; Furniture Co. v. Furniture Co., 10 Utah 31, 36 Pac. 132; In re Gannett, 11 Utah 283, 39 Pac. 496; Kepley v. People, 123 Ill. 376, 377, 13 N. E.. 512; Devine v. Commissioners, 84 Ill. 590; Lyddy v. Long Island City, 104 N. Y. 218, 10 N. E. 155; Railroad Co. v. Dunlap, 112 Ind. 93, 13 N. E. 403.)
This brings us to the last, and, as we conceive, the most serious, question in the case. Holding, as we do, in view1 of the past history of legislation, both constitutional and statutory, that the salary or compensation and mileage of the *485judges constituted but one legislative subject, is that subject expressed in the title of the act- of 1903 as required by the Constitution of this state ? As may well be expected, upon a subject as intricate as the one under consideration the authorities are not in entire harmony. Some hold to a strict, others to a more liberal, view. It is conceded by all courts that the title may be so framed as to' restrict the act itself to matters which, under a proper title, might legitimately have been included therein; that by a restricted title matters may be foreign which otherwise might be closely related to the subject-matter of the act. The authorities, however, make clear one point, and that is that a hard and fast rule governing all cases cannot be formulated. This in the nature of things must be so, since what may be treated as one single legislative subject by both the framers of the Constitution and Legislature of one state may be treated as two distinct and separate subjects in another state. By saying this we do not mean that the Legislature may arbitrarily make one subject- out of that which naturally and logically constitutes two; hut what we mean is that the Legislature may include a per diem, or other stipend, with mileage as a fixed compensation, and when these are combined as compensation, then this compensation constitutes the legislative subject, and not the stipend and mileage separately considered. This, we think, is a fair deduction from the authorities upon this subject.
After giving a large number of concrete instances, the author, in 1 Lewis’ Sutherland’s Statutory Construction, p. 209, says:
“These decisions have been referred to in detail because no general rule on the subject can safely be formulated. This will be manifest when the cases cited in this section are compared with those cited in-the following section.” Continuing the subject further, same volume, at pages 216 and 217, the same author says: “If the words of a title, taken in any sense or meaning which they will bear, are sufficient to cover the provisions of the act, the act will be sustained, though the meaning so given the words may not be the most obvious or common. The same rules of construction apply to titles or (as) to other parts of a statute, hut it is to he remembered that these rules of construction are servants and not masters, and should not be applied to defeat the legislative intent.”
*486In Johnson v. Harrison, 47 Minn. 575, 50 N. W. 923, 28 Am. St. Rep. 384, Mitchell, J., speaking for the Supreme Court of Minnesota, says:
“The connection or relationship of several matters, such as will render them germane to one subject and to each other, can be of various kinds, as, for example, of means to ends, of different subdivisions of the same subject, or that all are designed for the same purpose, or that both are designated by the same term. Neither is it necessary that the connection or relationship should be logical. It is enough that the matters are connected with and related to a single subject in popular signification. The generality of the title of an act is no objection,' provided only it is sufficient to give notice of the general subject of the proposed legislation, and of the interests likely to be affected. The title was never intended to be an index to the law.”
In the case of Mills v. County Treasurer, 29 Wis. 410, 9 Am. Rep. 575, tbe rule is also well stated in the following-language :
“As already observed, the subjects of legislation are usually expressed with the utmost brevity and conciseness in these titles, and some consideration must be given to this circumstance in determining the question. The court is not to set aside or declare an act void because the subject was not as fully or as unequivocally expressed as it might otherwise have been. A liberal rule of interpretation must prevail in this respect, not only for the reason just stated, but because the proposition is to strike down and defeat the act of the Legislature, which can never be done on slight or untenable grounds. It is a truth which has been often asserted and often acted upon by the courts that to justify the annulling of a statute by judicial sentence the violation of the constitution must be clear and unmistakable.”
The rule is also well stated in a case entitled Matter of Application of New York City, 99 N. Y. 577, 2 N. E. 642. The same thought is inferred, if not expressed, by this court, in the following cases: Nystrom v. Clark, 27 Utah 186, 75 Pac. 378; State v. Lewis, 26 Utah 120, 72 Pac. 388; State v. Tingey, 24 Utah 225, 67 Pac. 33. It is not contended that the Utah cases cited above are decisive of the precise point under consideration, but they do state the- rule applicable in passing upon constitutional objections to legislative acts. The following cases are likewise instructive upon the point in- • volved: In re Pinkney, 47 Kan. 89, 27 Pac. 179; Gibbs v. *487Northampton Township, 52 N. J. Law 496, 19 Atl. 975; Winters v. City of Duluth, 82 Min. 127, 84 N. W. 788.
By reference to 7 Words & Phrases, p. 6287 et seq., under tbe title “Salary,” it will be seen that tbe term “salary” may be and is variously applied. It is usually used as designating recompense, reward, or compensation for services rendered. Mileage may become a part of compensation. If tbe mileage allowance is limited to tbe amount actually expended in traveling, then it cannot, of course, add anything to the income of tbe recipient of tbe salary. But, if tbe mileage is not so limited, as where a certain amount is allowed for each mile traveled and this amount exceeds tbe actual mileage charged, then tbe balance above such charge becomes a part of tbe official income or compensation the same as though it were a part of tbe salary. As a concrete proposition, it is not controlling that such accretions to official compensation are not designated as salary. It is not unusual, as is generally known, to1 allow large mileage to eke out tbe compensation of officers. It can make no difference in principle, however, whether tbe mileage allowance be much or little above tbe actual charge, so long as it is not limited to tbe actual cost of mileage, but is fixed by a round sum per mile. In such event tbe portion of unex-pended mileage may be added to tbe compensation, and hence may be intended as a part of tbe compensation. It is asserted that to fix tbe salaries of district judges was the only matter referred to in tbe act of 1903; that' mileage was not mentioned, and hence could not be affected by the act. In a broad sense nothing was done by tbe act of 1903 except to fix tbe salary or compensation of the judges. Up to the time of tbe passage of that act tbe judges received $3,000 per annum with a stated amount for each mile traveled (regardless of tbe actual cost imposed in traveling) as compensation. In tbe act of 1903 their compensation was fixed a.t $4,000 per annum. Before tbe act was passed tbe compensation of tbe judges may have been in excess of $3,000 per annum, depending entirely on whether there was any difference between the mileage allowed to and tbe amount expended by them for mileage. This mileage was thus not entirely foreign to tbe *488subject of salary or compensation, and in one sense, in view of tbe previous legislation respecting tbe allowance and application of mileage, tbe act-of 1903 did no more than fix the salary or compensation at a fixed amount to which nothing should be added.
The petitioner cites numerous authorities, many of which are clearly distinguishable from the case at bar, while others as clearly support his contentions, if we eliminate the history of prior legislation, and treat the act of 1903 as an entirely independent and abstract proposition. Space forbids us from reviewing and pointing out the reasons why we feel constrained to declare a result different from those reached in some of the cases cited by him. We desire, however, to notice one case cited and upon which petitioner seems strongly to rely, namely, the ease of Howard v. Schneider, 62 Pac. 435, 10 Kan. App. 137, decided by the Kansas Court of Appeals. Petitioner, evidently by inadvertence, has overlooked the fact that that case was disapproved in a later case by the Supreme Court of Kansas, reported under the title of Stewart v. Thomas, 68 Pac. 70, 64 Kan. 511. The opinion in the later case clearly illustrates that the history of legislation, or the state of the law upon any subject may affect the meaning or scope that is to be given to titles as well as such matters may affect the acts themselves. The later case from Kansas will be found in entire harmony with the spirit we invoke in this case upon this subject. The case at bar is a. border-line case upon this subject, and as such is not free from doubt; Much can be said in favor of petitioner’s contentions, and, were the act in question an independent act, and freed from the complications arising out of the provisions of previous constitutional and statutory enactments, we might feel inclined to arrive at a different result.
In conclusion, in order to avoid a misconception of the scope of this decision, we remark that the Legislature may not disregard the constitutional provision requiring that no act shall contain “more than one subject, which shall be clearly expressed in its title,” by simply making the legislative intention dear in the act itself. But when a reasonable doubt *489exists, as in this case, upon the question whether the subject of the act is expressed in the title, then such doubt will be resolved in favor of the act. While the subject of the act of 1903 is not as clearly expressed as it might have been done, yet we think that the manifest intent of the Legislature as expressed in the act is sufficiently indicated in the title, and that the title is not misleading, and hence sufficient to bring it within the constitutional provision.
As the act is not assailed upon any other ground, we are constrained to hold that the act, by implication, repealed the act of 1901 allowing mileage, and hence the demurrer to the petition should be and accordingly is sustained. In view that the petition cannot be amended so as to allow the relief prayed for, it is ordered that the action be, and the same is hereby, dismissed, with costs.
McCAETY, C. J., and STEATJP, L, concur.